Title: To John Adams from Anonymous, August 1812
From: Anonymous
To: Adams, John



Aug. 1812

Your communication in the  late Chonacle has capt all your other transactions—not content with plunging the Provinces in a wicked and unjust Rebellion against the mother Country—not content with  hagging with the vilest Nation on Earth, when Great Britain offerd every thing that we could wish, yet by the War was  in —Not content after you was forgiven by the Best of Kings & all the true friends of  this once happy land; & raisd to be the first majistrate, not because you desirvd to be—but to prevent a man capable of doing more injury from the election—Not content after your election in deserting the party who rais’d you—whin they were on the point of war with the vilest & Tyrants that ever disgraced the human form—a War which would forever have saperated us from that  abandund & hellish crew—you basely and wickedly sent an agent to submit, which is the cause of all our troubles—You now come forward with unexampled impudence and write the  above communication—This communication is addrest to the patrions of an Ignorant peasentry. and is void of  truth as well as sound sence—You say the war is necessary the merchants one and all—William Gray excepted whose education can not premit Him to judge, thinks different—for the trade to France is good for nothing—and no one will  their his property in the hands of barbarians—even if the mother Country would repeal all her orders & decrees—and suffer us to go  unmolested to that sink of iniquity—You say that it will not injure the pesentry—never were a people happier than they were some years back—they knew little and were easily govern—they thought General Washington & you the greatest men in the world & if you had been true, those Ignorant People would now have been of the same opinion—Such men as I ever   was content, provided they would sell cabbages—Now every Country  Boolie thinks He has as much Knowledge as the first Merchant in  Boston—are they Happier now then formerly, no Sir—to make such men happy they must be kept at hard labour & not suffered to talk about  things above their capacity—You say that War, will encourage manufactorys—never—it will ruin every One concernd—for as soon as a Peice is settled, and it must be settled in a few months, or else an internal War will insue. this country will be delugd with Wollens & Coottin goods, notwithstanding the high Dutys—the capital of the English Merchants is so great, that they can afford to sell them under the Sterling Cost, and will consign goods for that purpose to agents here—this will ruin those Ignorant people who embark their small fortunes in this business—and its best they should be ruined—they will then be obliged to work the ground—they will then discover your Ignorance & wickedness, and use you accordingly—Jefferson never say’d but one good thing—our work shops are & ought to be in England—by this mode you give a large capital to  the Sea Ports—and acquire a Character & respectability abroad— the other  mode & you become a Nation of like the Inhabitants of the Cape of Good Hope—never was, nor never will be any free information among the people who work the ground—if they are happy & well fed, its all they can expect—This Country is not to be govirn by such men as you & the vile Party that you incourage—You have deserded  from the character of a gentleman—a character you ought to have maintained from your conniction with the federilist—but you low education &  base mind  prevented you—you have returnd like a Dog to his vomit—to dine &  spend  the day with the lowest of mortals—Such men cannot  direct the  dynesty’s of this country,—It must be the  & patriotick Strong the all accomplished Govr—the profound Pickering—the Eloquent Otis—the sagatious Mason—and the wealthy Thorndike —that will save us—these names well   govern this state, and  other states will join them—Should Madison appose—they will  rise in  their strength & sweep Him from life—but if too well gaurded by his Southern Slaves—you & all your vile party may expect the same punishment for your  manifold crimes for it would be better  if you & they  did not live—than live to do mischief—the least Blood shids  the  better—but should any one oppose the above Gentlemen—they live no longer—
